           AO 245B (Rev. 02/08/2019) Judgment in a Crilninal Petty Case (Modified)                                                                 Page I ofl



                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After November I, 1987)
                                            v.

                                Octavio Chavez-Paniagua                                    Case Number: 3:19-mj-21070




           REGISTRATION NO. 83605298
                                                                                                                          MAR 0 1 2019
           THE DEFENDANT:
            IZl pleaded guilty to count(s) 1 of Complaint                                                           CLERK   us DISTRICT COURT
            D was found guilty to count( s)
              after a pleab.f not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the foll.~j'~ng offense(s):
                                                                                                                              ·--:~



           Title & Section                    Nature of Offense                                                              Count Number(s)
           8~1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

            o': The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~




            D C:ol!llt(s)      ~~~~~~~~~~~~~~~~~~
                                                                                            dismissed on the motion of the United States,

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisqned for a term of:

                                           ~ TIME SERVED                             D                                            days
                  ~_,_,_~

            IZl '.l\ssessment: $10 WAIVED IZl Fine: WAIVED
            IZl 'Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deporj:ed/removed with relative,                           charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Friday, March l, 2019
                                                                                         Date oflmposition of Sentence
I!




            Received              ./'f-~
I                           DUSM.    (
                                                                                         HONORABLE LINDA LOPEZ
I                                                                                        UNITED STATES MAGISTRATE JUDGE

I
     I      Clerk's Office Copy                                                                                                          3: l 9-mj-21070
     I
     Il'
